DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of invention II. in the reply filed on 2/10/2021 is acknowledged.  The traversal is on the ground(s) that inventions I., II., and III. are not mutually exclusive.  This is found persuasive.  Further, no serious burden exists in examining the three different identified inventions.  However, if amendments to the instant Claims result in the formation of mutually exclusive inventions that present a serious burden on examination, a restriction requirement could be issued at that time.
The restriction requirement is deemed improper and is therefore rescinded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The different “modules for” performing the corresponding recited functionality recited in Claims 15-20.  Corresponding disclosed structure for the recited modules can be found at least in Paragraph [0089] of the instant Specification [“The hardware modules or apparatus can include, but are not limited to, application-specific integrated circuit (ASIC) chips, field-programmable gate arrays (FPGAs), dedicated or shared processors that execute a particular software module or a piece of code at a particular time, and other programmable-logic devices now known or later developed. When the hardware modules or apparatus are activated, they perform the methods and processes included within them.”].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petsche et al. (US 5576632 A)[hereinafter “Petsche”].
Regarding Claims 1, 8, and 15, Petsche discloses a method (and a non-transitory computer-readable storage medium and a fault-diagnosis system [Column 11 lines 15-17 – “Clearly, the method is suitable for implementation by general purpose computer, dedicated computer, or by specialized electronic circuitry.”]) for diagnosing faults in a physical system [Abstract – “A method for detecting a departure from normal operation of an electric motor”], comprising:
obtaining a time-domain model of the physical system, wherein the time-domain model comprises one or more model parameters having known values [Abstract – “obtaining a set of normal current measurements for a motor being monitored … The method models a set of normal current measurements for the motor being monitored, and indicates a potential failure whenever measurements from the motor deviate significantly from a model.”];
converting the time-domain model to a frequency domain to obtain a frequency-domain model of the physical system; obtaining time-domain input and output signals; Column 7 lines 6-17 – “In accordance with the invention, the model takes the form of an neural network auto-associator which is "trained"-- using current measurements collected while the motor is known to be in a normal operating condition -- to reproduce the inputs on the output. A new set of current measurements are classified as "good" or "bad" by first transforming the measurement using a Fast Fourier Transform (FFT) and an internal scaling procedure, and then applying a subset of the transformed measurements as inputs to the neural network auto-associator. A decision is generated based on the difference between the input and output of the network.”];
identifying at least one model parameter having an expected value that is different from a known value of the at least one model parameter based on the frequency-domain model and the frequency-domain input and output signals [Column 7 lines 30-34 – “A decision is generated based on the difference between the input and output of the network. The network is "trying" to reproduce the input vector. The "classification" is then done by comparing the input and output vectors and "measuring the difference".”]; and
generating a diagnostic output indicating at least one component within the physical system being faulty based on the identified at least one model parameter [Column 10 lines 56-64 – “The boxes labeled 6, containing the character are for providing delays, so the adder 22 takes as input a set of the k most recent values of the difference between the input and output of the neural network and produces as output either the sum or average (equivalently) of these values. The comparator 24 then compares this sum or average to a threshold and then indicates that the motor is good or bad depending on whether the input is above or below the threshold, respectively.”].

Regarding Claims 2, 9, and 16, Petsche discloses that the time-domain model comprises at least one non-linear component [Column 6 lines 15-20 – “The term neural network or, more properly, artificial neural network (ANN), has come to mean any computing architecture that consists essentially of massively parallel interconnections of simple "neural" processors. Neural networks are used in pattern classification by defining non-linear regions in the feature space.”Column 8 lines 56-57 – “a neural network with sigmoidal, nonlinear units”].

Regarding Claims 3, 10, and 17, Petsche discloses that converting the time-domain model to the frequency domain comprises:
applying a Fourier transform on linear components of the time-domain model to obtain frequency-domain expression of the linear components [Fig. 2 – FFT Magnitude Rescale 41Column 7 lines 6-17 – “In accordance with the invention, the model takes the form of an neural network auto-associator which is "trained"-- using current measurements collected while the motor is known to be in a normal operating condition -- to reproduce the inputs on the output. A new set of current measurements are classified as "good" or "bad" by first transforming the measurement using a Fast Fourier Transform (FFT) and an internal scaling procedure, and then applying a subset of the transformed measurements as inputs to the neural network auto-associator. A decision is generated based on the difference between the input and output of the network.”];
applying a machine-learning technique to obtain frequency-domain expression of the at least one non-linear component [Fig. 2 – neural network classifierColumn 6 lines 15-20 – “The term neural network or, more properly, artificial neural network (ANN), has come to mean any computing architecture that consists essentially of massively parallel interconnections of simple "neural" processors. Neural networks are used in pattern classification by defining non-linear regions in the feature space.”Column 8 lines 56-57 – “a neural network with sigmoidal, nonlinear units”]; and
combining the frequency-domain expressions of the linear and non-linear components of the time-domain model to obtain the frequency-domain model [Fig. 2 – subtractor 19 and computation network 20Column 10 lines 44-48 – “Computation network 20 takes as input the inputs to the neural network and the outputs of the network and produces as output a metric representing the difference between the input and output vectors.”].

Regarding Claims 4, 11, and 18, Petsche discloses that identifying the at least one model parameter comprises one of:
applying an optimization algorithm [Column 9 lines 42-45 – “Any one of many optimization algorithms, usually simple gradient descent, or error back propagation, may be used to choose the weights and thresholds in the neural network to minimize the mean square error”]; applying a particle filter formulated in the frequency domain; and 

Regarding Claim 5, 12, and 19, Petsche discloses that the at least one model parameter comprises:
selecting a set of frequencies; and performing computation in parallel for each frequency within the selected set of frequencies [Column 7 lines 6-17 – “In accordance with the invention, the model takes the form of an neural network auto-associator which is "trained"-- using current measurements collected while the motor is known to be in a normal operating condition -- to reproduce the inputs on the output. A new set of current measurements are classified as "good" or "bad" by first transforming the measurement using a Fast Fourier Transform (FFT) and an internal scaling procedure, and then applying a subset of the transformed measurements as inputs to the neural network auto-associator. A decision is generated based on the difference between the input and output of the network.”Column 7 lines 18-26 – “Use of the FFT causes a fault to introduce or increase the magnitude of a narrow bandwidth oscillation in the current. This is seen in the FFT as an increase in the magnitude of the spectrum in a narrow range of frequencies. The particular "internal scaling procedure" is utilized because the inventors have found that, given a set of FFTs which the network was to be trained to recognize, it was more effective to scale each FFT individually rather than to apply the same scale factors to all the FFTs.”], wherein output signals of the frequency-domain model at a respective Fig. 2 – FFT Magnitude Rescale 41].

Regarding Claims 7 and 14, Petsche discloses that identifying at least one model parameter comprises determining whether a difference between the expected value and the known value of the at least one model parameter is greater than a predetermined threshold [Column 10 lines 56-64 – “The boxes labeled 6, containing the character are for providing delays, so the adder 22 takes as input a set of the k most recent values of the difference between the input and output of the neural network and produces as output either the sum or average (equivalently) of these values. The comparator 24 then compares this sum or average to a threshold and then indicates that the motor is good or bad depending on whether the input is above or below the threshold, respectively.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petsche et al. (US 5576632 A)[hereinafter “Petsche”] and Morito (US 20080052067 A1).
Claims 6, 13, and 20, Petsche teaches that only a subset of the components are analyzed due to useful information only appearing at certain spectral locations and that other locations only include information caused by noise [Column 7 line 63 to Column 8 line 3 – “In other words, rather than summing over all the components, as the d.sub.p, the sum would contain only a subset of the components and ignore the rest. Again, this is motivated by the physics of the system, which predicts that the spectrum of a faulty motor will contain narrow peaks in predictable frequency spectral locations caused by the fault, while peaks in other locations are predicted to be due to external noise.”], but fails to disclose that selecting the set of frequencies comprises: in response to magnitude of the frequency domain input or output signals at a particular frequency exceeding a predetermined threshold value, adding the particular frequency to the selected set of frequencies.  However, Morito discloses the use of a frequency spectrum threshold for filtering out minimal frequency spectrum values [See Fig. 6 and Paragraphs [0043]-[0047]].  It would have been obvious to use such a threshold in order to filter out low spectrum values only corresponding to noise and thus identify the useful spectral frequencies for the analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on (571) 272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865